           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 1 of 12 PageID #: 246




CONFIDENTIAL                                                                                DEF00001
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 2 of 12 PageID #: 247




CONFIDENTIAL                                                                                DEF00002
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 3 of 12 PageID #: 248




CONFIDENTIAL                                                                                DEF00003
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 4 of 12 PageID #: 249




CONFIDENTIAL                                                                                DEF00004
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 5 of 12 PageID #: 250




CONFIDENTIAL                                                                                DEF00005
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 6 of 12 PageID #: 251




CONFIDENTIAL                                                                                DEF00006
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 7 of 12 PageID #: 252




CONFIDENTIAL                                                                                DEF00007
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 8 of 12 PageID #: 253




CONFIDENTIAL                                                                                DEF00008
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 9 of 12 PageID #: 254




CONFIDENTIAL                                                                                DEF00009
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 10 of 12 PageID #: 255




CONFIDENTIAL                                                                                 DEF00010
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 11 of 12 PageID #: 256




CONFIDENTIAL                                                                                 DEF00011
           Case 1:20-cv-03010-BMC Document 29-1 Filed 04/30/21 Page 12 of 12 PageID #: 257




CONFIDENTIAL                                                                                 DEF00012
